The following opinion on motion for rehearing was filed June 27, 1939. Rehearing denied.
Heard before Simmons, C. J., Rose, Eberly, Paine, Carter and Messmore, JJ., and Polk, District Judge.
Paine, J.
An opinion was adopted in this case which appears ante, p. 87, 285 N. W. 109. The case is again before us on a motion for a rehearing.
Appellees contend that this court overlooked the principle *100of law involved in the case of Hurd v. City of Fairbury, 87 Neb. 745, 128 N. W. 638. In the Hurd case, the statute authorized the “purchase, erection or construction” of a public utility. The proposition was submitted to the electors in the words of the statute, and this court held that the proposition as submitted did not constitute a dual proposition, nor a proposition in the alternative, but that it amounted to a submission of a single, definite proposition. The case is clearly distinguishable from the one at bar. In the instant case, the proposition submitted was whether the city should “construct, purchase, or otherwise acquire an electric light and power distribution system, and/or transmission lines, and real and personal property needed or useful in connection therewith.” In the Hurd case the question in effect was: Shall the city acquire an electric light plant by purchase, erection, or construction? The question submitted was single, the selection of the method being administrative only. But, in the ease now before us, more than one question was submitted. The proposition in effect submitted these questions: Shall the city acquire an electric light and distribution system? Shall the city acquire transmission lines? The use of the symbol “and/or” certainly makes the proposition submitted indefinite and uncertain and leaves to the city authorities, not an administrative decision, but the absolute discretion as to whether either one or both of two separate and distinct properties shall be acquired. This deprives the electors of the right to determine for themselves the property to be acquired as contemplated by the statute and the scope of the activity in which the city was intending to engage. The proposition submitted was dual and indefinite, and, if sustained, would amount to an unwarranted extension of the rule announced in the Hurd case.
For the reasons stated in our former opinion, as amplified herein, we adhere to the conclusion heretofore reached and overrule appellees’ motion for a rehearing.
Rehearing denied.